El Juez Asociado Sr. Franco Soto,
emitió la opinión del tribunal.
El doctor Berríos, demandante en este caso, era uno de los pasajeros que viajaba en el automóvil de Gerardo M. *216García, conducido por él mismo, con el cual chocó el ferro-carril de la demandada en la tarde del 19 de febrero de 1920. En la opinión emitida en el recurso No. 2753 inter-puesto en el pleito seguido por Bamona Morales, otro de los pasajeros que viajaba en dicho automóvil, contra la Central Vannina, se han estudiado todas las cuestiones de he-chos y legales envueltas en el asunto. Los principios allí es-tablecidos son aquí enteramente aplicables.
Sólo resta una cuestión distinta a estudiar y a resolver aquí particularmente, a saber: la cuantía de la indemni-zación. El demandante solicitó cinco mil dólares. La corte le concedió tres mil. Se probó que el demandante, de cin-cuenta y dos años de edad, doctor en medicina y cirujía que practica su profesión y que atiende además a otros negocios, recibió a consecuencia del choque, heridas y con-tusiones serias que le obligaron a permanecer en cama unos cuarenta días- y le causaron dolores físicos, sufrimientos mentales y pérdidas en sus bienes.
Siendo ello así, no vemos que la suma de tres mil dó-lares sea exagerada y, en tal virtud, debe confirmarse en todas sus partes la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.